Citation Nr: 1628102	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-27 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the appellant's period of eligibility for receiving Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United Stated Code (Post-9/11 GI Bill) beyond August 26, 2013.



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.  The Veteran also had service in the Reserves and the National Guard.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran was entitled to a total of 48 months of educational benefits; he previously completed 41 months and 11 days of the benefits under Chapter 34.  

2.  Effective August 1, 2009, the Veteran made an irrevocable election to transfer his remaining entitlement to educational benefits to the appellant.   VA determined that the Veteran had previously used 41 months and 11 days of educational benefits under 38 U.S.C.A. Chapter 34 Vietnam Era GI Bill.  

3.  As of August 26, 2013, the appellant had exhausted the educational assistance benefits that had been transferred to her by the Veteran.  


CONCLUSION OF LAW

The criteria for an extension of the appellant's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill), beyond August 26, 2013, have not been met.  38 U.S.C.A. §§ 3031, 3311, 3312, 3313, 3321 (West 2014); 38 C.F.R. §§ 21.9510, 21.9550, 21.9635 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION


The facts in this case are undisputed.  Rather, the appellant disagrees with the law, not the facts.  As such, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  


II.  Laws and Regulations.

The aggregate period for which any person may receive assistance under two or more VA educational training programs, including Chapters 34 and 33, may not exceed 48 (or the part-time equivalent).  38 C.F.R. § 21.4020(a) (2015).  

An individual entitled to educational assistance under Chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her own entitlement to a dependent (or among dependents).  A transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  38 C.F.R. § 21.9570 (2015).  

The proper regulation for the Chapter 33 (Post-9/11 Bill) benefits at issue in this case is 38 C.F.R. § 21.9635.  In pertinent part:

§ 21.9635 Discontinuance dates.

The effective date of a reduction or discontinuance of educational assistance will be as stated in this section.  If more than one type of reduction or discontinuance is involved, VA will reduce or discontinue educational assistance using the earliest of the applicable dates.  

(o) Exhaustion of entitlement. 

(1) If an individual enrolled in an institution of higher learning that regularly operates on the quarter or semester system exhausts his or her entitlement under 38 U.S.C. Chapter 33, the effective discontinuance date will be the last day of the quarter or semester in which the entitlement is exhausted.  

(2) If an individual enrolled in an institution of higher learning that does not regularly operate on the quarter or semester system exhausts his or her entitlement under 38 U.S.C. Chapter 33 after the individual has completed more than half of the course, the ending date will be the earlier of the following:  

(i) The last day of the course, or

(ii) 12 weeks from the day the entitlement is exhausted.  

(3) If an individual enrolled in an institution of higher learning that does not regularly operate on the quarter or semester system exhausts his or her entitlement under 38 U.S.C. Chapter 33 before the individual has completed more than half of the course, the effective ending date will be the date the entitlement was exhausted.  (Authority: 38 U.S.C. 3031(f), 3312, 3321).  

(y) Dependent exhausts transferred entitlement:

The ending date of an award of educational assistance to a dependent who exhausts the entitlement transferred to him or her is the date he or she exhausts the entitlement.  


III.  Factual background.

In August 2009, the appellant filed an application for educational benefits under the Post-9/11 GI Bill under the transfer of entitlement provision; she submitted VA Form 22-1990.  

Of record is a copy of the Veteran's education record, which indicates that the Veteran had used a total of 41 months and 11 days of entitlement under the Vietnam Era GI Bill (Chapter 34).  Consequently, the Veteran had 6 months and 19 days of entitlement left to transfer to the appellant.  

A Certificate of Eligibility, dated December 4, 2009, informed the appellant that she was entitled to 6 months of full-time educational benefits under the Post-9/11 GI Bill program for training by an institution of higher eduction, based on the transfer of entitlement provision, which is based on the Veteran's length of creditable active duty service.  The appellant further informed that she would remain entitled until April 11, 2016, at which point she would be 26 years old.  

Submitted on January 26, 2010 was an enrollment Certification from the University of Nevada for the period from January 19, 2010 to May 12, 2010.  This document certified that the appellant was enrolled in 13 credit hours during the period in question.  By letter dated in February 2010, the appellant was informed that she had been awarded the educations benefits for the period from January 19, 2010 to May 12, 2010.  

Received in September 2010 was an Enrollment Certification from the University of Nevada for the period from August 23, 2010 to December 15, 2010, certifying that the appellant was enrolled in 9 credit hours during that period.  A letter from VA to the appellant (a recipient of the transfer), dated September 29, 2010, advised her that, as of December 15, 2010, she would have 0 months and 0 days remaining.  

On August 27, 2013, an Enrollment Certification was received from the University of Nevada, certifying the appellant's enrollment in 18 credit hours at that institution for the fall term from August 26, 2013 to December 18, 2013.  

The record indicates that an audit conducted in August 2013 revealed that the Veteran still had 19 days of entitlement remaining.  The remaining 19 days were applied to the period from November 21, 2010 to December 15, 2010, leaving the appellant only 1 day of available entitlement, which was applied to the first day of the term from August 26, 2013 to December 18, 2013.  

By letter dated November 15, 2013, the appellant was advised that her entitlement had been exhausted on August 26, 2013; she was also notified that, as of that date, she had used all of the benefits that were transferred to her by the Veteran.  


IV.  Legal Analysis.

The appellant essentially contends that, while she agrees that the Veteran only had a total of 6 months and 19 days to transfer to her, based on his previous use of chapter 34 benefits, her entitlement should have been extended to the end of the term when it expired at the University of Nevada where she was enrolled.  

While an individual may be entitled to benefits under various education programs, a person may not receive more than 48 months of educational assistance under two or more educational programs.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020(a).  In this regard, the Board notes that the Veteran's educational record indicates that he had previously used 41 months and 11 days of educational benefits in accordance with the Chapter 34 Vietnam Era GI Bill.  The entire Chapter 34 program expired on December 31, 1989.  38 U.S.C.A. § 3462(e).  Thus, as the record clearly indicated, effective August 1, 2009, the Veteran had only 6 months and 19 days of educational benefits that could be transferred to the appellant.  See 38 C.F.R. § 21.9570.  

It is undisputed that the Veteran had already used 41 months and 11 days of educational assistance benefits, leaving only 6 months and 19 days to transfer to the Appellant under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  

The Appellant was paid by VA for her attendance during the Spring 2010 and part of the fall 2010 semester; and, after determining she was entitled to an additional 19 days of benefits for that semester, she was awarded benefits for the remainder of the fall 2010 semester.  However, upon review of the Veteran's master record, it was determined that the appellant was only entitled to one day of benefits of the fall 2013 semester.  At that point, on August 26, 2013, she had exhausted the transferred educational benefits.  

It is noteworthy that, neither the Veteran nor the Appellant has disputed the underlying premise for the denial of the claim, i.e., that there was a maximum entitlement of 48 months, and that the Veteran used 41 months and 11 days decades earlier.  As previously noted, a Veteran or service person is not entitled to more than 48 months of educational assistance, under one or more programs.  Therefore, since he cannot transfer entitlement he does not have, the Board is unable to grant additional educational assistance beyond the maximum 48 months of entitlement, which has now been exhausted.  

The appellant has argued that her benefits should have been extended to the end of the fall 2013 term at the University of Nevada pursuant to the provisions under 38 C.F.R. § 21.9635, which allows for an extension of benefits to the end of the term, beyond the date of exhaustion of benefits, when the benefits expire during a quarter or semester when the individual enrolled at an institution that operates on a quarter or a semester schedule.  However, the subsection of that regulation is specific in providing that that when a dependent exhausts the entitlement transferred to him or her, the ending date of the award is on the day of exhaustion; in this case, the appellant's benefits were exhausted on August 26, 2013.  38 C.F.R. § 21.9635(y).  Consequently, there is no apparent basis in law or fact whereby her Chapter 33 education benefits may be extended.  

Under the law as applied to the undisputed facts, the claim cannot be allowed.  As the law and not the evidence is dispositive concerning this issue, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an extension of the appellant's period of eligibility for receiving educational assistance under the TOE program, beyond August 26, 2013, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


